

Exhibit 10.22
RESTRICTED STOCK UNIT AND DEFERRED CASH AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AND DEFERRED CASH AWARD AGREEMENT (this “Agreement”)
is made by and between Cowen Inc. (the “Company”), and [insert name],
(the “Grantee”), as of February 19, 2020 (the “Grant Date”).
RECITALS
WHEREAS, the Company desires to grant to the Grantee the restricted stock units
award (the “RSU Award”) and deferred cash award (the “Deferred Cash Award”)
described herein (collectively, the “Awards”), subject to the terms of the Cowen
Inc. 2010 Equity and Incentive Plan, as amended from time to time (the “Plan”);
WHEREAS, the RSU Award shall consist of a grant of restricted stock units of
Cowen Inc. in accordance with the terms and subject to the conditions set forth
in this Agreement and the Plan;
WHEREAS, the Deferred Cash Award shall consist of a grant of deferred cash in
accordance with the terms and subject to the conditions set forth in this
Agreement and the Plan;
WHEREAS, the Grantee has accepted the grant of the Awards and hereby agrees to
the terms and conditions hereinafter stated; and
WHEREAS, the capitalized terms used but not defined herein shall have the
respective meanings given to them in the Plan;
NOW, THEREFORE, in consideration of the foregoing recitals and of the promises
and conditions herein contained, it is agreed as follows:
ARTICLE I
Section 1.1 - Grant of Restricted Stock Units.
The RSU Award granted to the Grantee by the Company as of the Grant Date
consists of [insert] restricted stock units (“RSUs”) pursuant to the terms and
subject to the conditions and restrictions of this Agreement and the Plan. Each
RSU constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Grantee upon settlement, subject to the terms of
this Agreement, one share of Stock. Until such settlement and delivery, the
Grantee has only the rights of a general unsecured creditor, and no rights as a
shareholder of the Company, provided that, whenever a normal cash dividend is
paid on shares of Stock, the Company shall credit to the Grantee an amount of
cash equal to the product of the per-share amount of the dividend paid times the
number of then unsettled RSUs. Such credited amounts shall be paid to the
Grantee when and only to the extent the Stock underlying the RSU is transferred
to the Grantee in accordance with this Agreement.
Section 1.2 - Grant of Deferred Cash.
The Deferred Cash Award granted to the Grantee by the Company as of the Grant
Date consists of the right to receive [insert] dollars ($[insert]) in deferred
cash, less applicable taxes and payroll deductions and subject to the conditions
and restrictions of this Agreement and the Plan (“Deferred Cash”). Until the
Company pays the Grantee Deferred Cash under this Agreement, all funds shall
continue to be part of the general funds of the Company, and title to and
beneficial ownership of any
1



--------------------------------------------------------------------------------



Exhibit 10.22
assets, whether cash or investments, which the Company may, in its sole
discretion, set aside or earmark to meet its obligations hereunder shall at all
times remain in the Company until paid to the Grantee. The Grantee shall not
under any circumstances acquire any property interest in any specific assets of
the Company.
Section 1.3 - Vesting and Settlement of Awards.
(a) Normal Vesting and Settlement Schedule. The RSU Award shall vest and be
settled as follows: (i) twelve and one half percent (12.5%) on December 1, 2020;
(ii) twelve and one half percent (12.5%) on September 1, 2021; (iii) twenty-five
percent (25%) on September 1, 2022; (iv) twenty-five percent (25%) on September
1, 2023; (v) twenty-five percent (25%) on September 1, 2024; and the Deferred
Cash will vest as follows: (vi) twelve and one half percent (12.5%) on November
15, 2020; (vii) twelve and one half percent (12.5%) on August 15, 2021; (viii)
twenty-five percent (25%) on August 15, 2022; (ix) twenty-five percent (25%) on
August 15, 2023; and (x) twenty-five percent (25%) on August 15, 2024 (each a
“Vesting Date,” and collectively, the “Vesting Dates), provided that (A) as of
each Vesting Date the Grantee is employed in Good Standing by the Employer; and
(B) with respect to the settlement of RSUs, the Grantee satisfies the Tax
Withholding Amount (defined below). Vested Deferred Cash will be settled and
paid via payroll by the first regularly schedule payroll after the Vesting Date.
(b) Interest on Deferred Cash. For each period of time in which a portion of the
Deferred Cash Award remains unvested, and has not been forfeited, the Grantee
shall be entitled to interest on the unvested amount at a rate equal to 70 basis
points per annum. Any interest accrued with respect to the Deferred Cash Award
as of a given Vesting Date shall be paid in full when the vested Deferred Cash
is settled. In the event that the Grantee forfeits the right to receive any
unvested Deferred Cash, the Grantee also forfeits any then-accrued and unpaid
interest.
(c) Vesting and Settlement in the Event of a Qualifying Termination. Any
unvested Awards shall vest and be settled in full due to a Qualifying
Termination, provided that (i) the Grantee (or Grantee’s executor or estate as
applicable) satisfies the Tax Withholding Amount related the settlement of the
RSU Award; and (ii) the Grantee (or Grantee’s executor or estate as applicable)
executes, delivers, and does not revoke a general release of claims in favor of
the Company and its Affiliates, in a form requested by the Company, within seven
(7) days (or such longer period as required by law for the release to become
effective, but in no event longer than fifty-two (52) days). For purposes of
vesting and settlement under this Section, the vesting date shall be the date
Grantee’s employment terminates, and the settlement date will be within sixty
(60) days thereafter. If the settlement under this Section could occur in more
than one taxable year depending on the date Grantee executes and returns the
general release, then, regardless of the year in which Grantee executes and
returns the general release, the settlement date will be the later of (y)
January 1 of the next calendar year; or (z) the next payroll date that is at
least ten (10) business days after the general release becomes irrevocable. If
the Grantee (or Grantee’s executor or estate as applicable) does not execute and
deliver the general release within the time permitted (or if the Grantee (or
Grantee’s executor or estate as applicable) revokes the general release if
permitted by law), all unvested Awards will be forfeited as of the date of
termination of employment.
(d) Vesting and Settlement in the Event of a Qualifying Retirement. Any unvested
Awards shall vest on the date of the Grantee’s Qualifying Retirement and shall
be settled at such times set forth in Section 1.3(a) above, provided that (i)
the Grantee satisfies the Tax Withholding Amount related the settlement of the
RSU Award; (ii) the Grantee executes, delivers, and does not revoke a general
release of claims in favor of the Company and its Affiliates, in a form
requested by the Company, within seven (7) days (or such longer period as
required by law for the release to become effective, but in no event longer
2



--------------------------------------------------------------------------------



Exhibit 10.22
than fifty (50) days); and (iii) prior to each settlement date after Grantee’s
Retirement Date, Grantee has provided the Company with a notarized affidavit in
a form requested by the Company, which will include, but not be limited to,
affirming whether Grantee is in compliance with this Agreement, whether the
Grantee is engaged in a Competitive Activity, and disclosing Grantee’s then
current employer, if any. In the event that the Grantee engages in any
Competitive Activity prior to an applicable settlement date, the Grantee shall
forfeit for no consideration all unsettled Awards that vested pursuant to this
Section. Notwithstanding anything herein to the contrary, for purposes of
vesting and settlement under this Section, the vesting date shall be the date
Grantee’s employment terminates, and the settlement date will be the later of
the date the general release becomes irrevocable and the settlement date set
forth in Section 1.3(a) above. If the Grantee does not execute and deliver the
general release within the time permitted (or if the Grantee) revokes the
general release if permitted by law), all unvested Awards will be forfeited as
of the date of termination of employment.
(e) Vesting and Settlement Provision in Employment Agreement. In the event that
the Grantee is a party to an employment agreement with compensation terms in
effect as of the Grant Date (“Employment Agreement”) that provides for
accelerated vesting of any equity-based or deferred cash awards upon any event
not specified in this Section, the vesting terms of such Employment Agreement
shall control and the Awards will vest in accordance with the terms of such
Employment Agreement upon the occurrence of such event and shall be settled
within sixty (60) days of vesting, provided the Grantee has satisfied any Tax
Withholding Amount related to such vesting.
Section 1.4 - Forfeiture.
Except as set forth above, if the Grantee’s employment with the Employer is
terminated, then any unvested Awards shall immediately be forfeited to the
Company (and in the case of a voluntary resignation, such forfeiture shall occur
as of the commencement of the Notice Period, as defined below), and neither the
Grantee nor any of the Grantee’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
then-unvested Awards. Additionally, if the Company reasonably determines, in its
sole discretion, that the Grantee has violated the Notice of Termination Section
of this Agreement, the Restrictive Covenants Section of this Agreement, or other
notice obligations or restrictive covenants to which Grantee is otherwise
subject, or commits an act or omission which would qualify as Cause (defined
below) (any of these violations, a “Breach”), then any unvested Awards shall
immediately be forfeited to the Company as of the date of the Company’s
determination, and neither the Grantee nor any of the Grantee’s successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such unvested Awards.
Section 1.5 - Taxes.
The Grantee agrees to pay promptly, at the time the Grantee recognizes taxable
income or wages in respect of the Awards, the minimum amount equal to the
federal, state, and local taxes and withholdings the Company determines are
required to be withheld under applicable tax laws with respect to the Awards
(the “Tax Withholding Amount”), and subject to the conditions and restrictions
of this Agreement and the Plan. In the case of a Qualifying Retirement, FICA
taxes (e.g., social security and Medicare) are due on all vested but unsettled
RSUs. With respect to the Deferred Cash, the Deferred Cash paid to the Grantee
will be reduced by the Tax Withholding Amount. With respect to RSUs, payment of
the Tax Withholding Amount may be effected through (a) payment by the Grantee to
the Company in cash or cash equivalents; (b) at the discretion of the Company,
and in accordance with Company policy, either (x) the Company withholding the
number of shares of Stock with an aggregate fair market value on the date of
vesting equal to the Tax Withholding Amount; or (y) selling shares to cover the
Tax
3



--------------------------------------------------------------------------------



Exhibit 10.22
Withholding Amount on the open market; or (c) at the discretion of the Company,
any combination of these methods. If the Grantee does not pay the Tax
Withholding Amount in accordance with the terms of this Section within
forty-five (45) days after the Vesting Date, at the election of the Company, any
then-vested, but unsettled, RSUs having an aggregate value equal to the Tax
Withholding Amount (as determined by the Company in its sole discretion) shall
immediately be forfeited to the Company and neither the Grantee nor any of the
Grantee’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such RSUs.
ARTICLE II 
Section 2.1 - Definitions. Notwithstanding the definitions set forth in this
Section, if the Grantee is subject to an Employment Agreement that defines
“Cause,” “Disability,” or “Good Standing,” such term will have the meaning set
forth in the Employment Agreement, as amended by any subsequent deferred
compensation award agreements.
(a) “Affiliate” means, with respect to any entity, any other entity that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such entity.
(b) “Cause” means when the Employer, in its sole discretion in good faith,
determines that: (i) the Grantee has breached any material provision of the
Plan; this Agreement; Grantee’s Employment Agreement, offer letter, Terms and
Conditions of Employment, or any deferred compensation award agreement
including, but not limited to, the Notice of Termination Section or Restrictive
Covenants Section below or in Grantee’s Employment Agreement or Terms and
Conditions of Employment; (ii) the Grantee has been indicted for, convicted of,
pled guilty or nolo contendere to, or committed any felony, or has been
convicted of or pled guilty or nolo contendere to any other crime (whether or
not related to the Grantee’s duties for the Employer or any Affiliate) with the
exception of minor traffic offenses; (iii) the Grantee has committed an act of
fraud, dishonesty, gross negligence, or substantial misconduct in his
performance of his duties or responsibilities; (iv) the Grantee has violated or
has failed to comply with the internal policies of the Employer or any
Affiliate, including its policies against discrimination, harassment or
retaliation, or the rules and regulations of any regulatory or self-regulatory
organization with jurisdiction over the Employer or any Affiliate; (v) the
Grantee has failed to perform a material duty of Grantee’s position including,
by way of example and not of limitation, Grantee’s insubordination, or failure
or refusal to follow an instruction reasonably given by Grantee’s superiors in
the course of employment; and (vi) the Grantee has committed an act which
results in negative publicity to the Company, regardless of whether such act
occurred within the performance of his or her duties or responsibilities.
(c) “Competitive Activity” means, directly or indirectly, on behalf of a
Competitor engaging in any activity which is the same as or reasonably similar
to: (1) the positions Grantee has held with the any Cowen Inc. Company, (2) the
activities Grantee has performed for any Cowen Inc. Company, (3) the activities
Grantee gained knowledge of by virtue of his or her work for a Cowen Inc.
Company; or (4) any activity engaged in by any department, division, or other
group Grantee has managed on behalf of a Cowen Inc. Company. Competitive
Activity includes being involved in any manner as an employee, stockholder,
owner, officer, director, partner, agent, consultant, independent contractor,
registered representative or in any other corporate or representative capacity.
Competitive activity applies within the United States; provided, however, that
if Grantee’s activities or position are located in, involve contact with or
Grantee conducts business with countries other than the United States, it
includes those countries, as permitted by law.
4



--------------------------------------------------------------------------------



Exhibit 10.22
(d) “Competitor” includes any company, partnership, entity or person which is
currently competitive with, or is preparing to be competitive with, a Cowen Inc.
Company.
(e) “Cowen Inc. Company” includes Cowen Inc. and its subsidies, affiliates and
joint ventures including, but not limited to, Cowen Investment Management LLC,
Cowen and Company, LLC, Cowen Prime Services LLC, ATM Execution LLC, Cowen
Execution Services LLC, Westminster Research Associates, Cowen Execution
International, Cowen International Limited, and each of their subsidiaries,
affiliates and joint ventures.
(f) “Disability” means that the Grantee (i) is unable to engage in any
substantial gainful activity, with or without reasonable accommodation, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or (ii) is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer or any Affiliate.
(g) “Employer” means the Company or the Affiliate of the Company that employs
the Grantee.
(h) “Good Standing” means that Grantee remains actively employed and (i) has not
been given notice of the termination of Grantee’s employment; (ii) has not given
notice of resignation or resigned; and (iii) is not currently suspended or under
investigation for conduct that could, in the Company’s good faith determination,
result in a termination for Cause.
(i) “Length of Service” means Grantee’s completed years of service with any
Cowen Inc. Company as reflected in Cowen’s human resources management system
(currently Workday);
(j)  “Qualifying Retirement” means the Grantee’s voluntary resignation that
satisfies each of the following conditions: (i) as of the date Grantee provides
resignation notice: (A) Grantee is at least fifty-eight (58) years of age, (B)
Grantee’s Length of Service is at least five (5) years; and (C) Grantee’s age
plus Length of Service equals at least sixty-eight (68) years; (ii) Grantee has
provided the Employer with at least six (6) months prior written notice of the
Grantee’s intention to voluntarily resign in order to retire (such notice to
specify, among other things as may be required by the Employer, the intended
Retirement Date); (iii) the Grantee continues to use his or her best efforts in
the performance of his or her duties and responsibilities, including hiring
Grantee’s replacement if requested by the Company, through Grantee’s Retirement
Date; (vi) Grantee remains in Good Standing with the Employer through Grantee’s
Retirement Date, and (v) Cause does not exist from the time the resignation
notice is provided by the Grantee through the Grantee’s Retirement Date.
(k) “Qualifying Termination” means termination of the Grantee’s employment due
to (i) termination by the Employer without Cause; or (ii) Grantee’s death or
Disability.
(l) “Retirement Date” means the date Grantee’s employment terminates due to a
voluntary resignation due to a Qualifying Retirement.




5



--------------------------------------------------------------------------------



Exhibit 10.22
Section 2.2 - Notice of Termination.
Other than for a Qualifying Retirement, Grantee shall not voluntarily resign
without first giving advanced written notice of the effective date of Grantee’s
resignation. The length of Grantee’s notice period (“Notice Period”) and the
amount of advanced written resignation notice is based on Grantee’s corporate
title and business division on the date Grantee provides resignation notice as
follows:
Corporate Title
Front Office
Business Operations/ Shared Services
Managing Director
4 months
2 months
Director
3 months
45 days
Investment Banking - Vice President, Associate and Analyst
Equities - Vice President, Associate and Analyst
Equity Research – Vice President and Associate
Business Operations – Vice President, Assistant Vice President, Associate and
Analyst
All other titles (less senior than Director) not otherwise listed on this chart
2 months


1 month



Examples of Front Office include positions within Investment Management,
Investment Banking, Equities, Sales and Trading, Research, Algorithmic Trading,
Electronic Trading, Credit, Cowen Prime Services, Cowen Execution Services or
positions in any other revenue generating Affiliates. Business Operations and
Shared Services positions include areas such as Information Technology,
Operations, Finance, Human Resources, Accounting and Legal and Compliance. This
Notice of Termination Section expressly supersedes any shorter Notice Periods
set forth in any offer letter, Terms and Conditions of Employment, or deferred
compensation award agreement; provided, however, that if Grantee has agreed to a
longer Notice Period pursuant to an offer letter, Terms and Conditions of
Employment, or deferred compensation award agreement, the longer length of time
governs. If the Grantee has an Employment Agreement in effect as of the Grant
Date that contains a Notice Obligation, then that provision governs.
Grantee must deliver written notice of resignation pursuant to this Section to
Grantee’s manager with a copy to the Head of Human Resources by hand, e-mail, or
mail with proof of delivery (such as certified mail, UPS, or FedEx). If Grantee
is resigning to take another position, Grantee agrees to identify the new
employer in the written resignation notice. Unless Grantee receives prior
written consent from the head of Grantee’s Division, Grantee agrees not to send
out a “goodbye” e-mail or other written communication, either internally to
employees or externally, announcing Grantee’s resignation or departure. The
obligations in this Section are Grantee’s “Notice Obligations”.
During the Notice Period, Grantee continues to be an employee. Grantee will
continue to receive Grantee’s base salary or draw on a normal payroll cycle and
remain eligible for benefits through the last day of employment. Grantee will
not be eligible to receive any bonus, incentive compensation or paid time off.
Grantee will forfeit any deferred compensation as of the date Grantee provides
resignation notice. As an employee, Grantee may not perform services for another
employer during the Notice
6



--------------------------------------------------------------------------------



Exhibit 10.22
Period, and Grantee continues to be bound by all fiduciary duties and policies
and procedures. During the Notice Period, the Employer or the Company may (i)
require Grantee to transition duties and responsibilities; or (ii) withdraw any
powers vested in, or duties assigned to, Grantee. The Employer and the Company
also retain the right, in their sole discretion, to waive the Notice Period in
whole or in part or to place Grantee on paid leave for all or part of the Notice
Period. If the Employer or the Company waives or shortens the Notice Period,
Grantee will only receive base salary/draw and benefits through Grantee’s
termination date.
Section 2.3 - Restrictive Covenants.
(a) Employee Non-Solicitation. Grantee agrees that during employment (including
any Notice Period) and for a period of one (1) year after the date of the
termination of Grantee’s employment for any reason, Grantee will not, without
the Company's prior written consent, directly or indirectly: (a) solicit or
induce, or cause others to solicit or induce, any employees of a Cowen Inc.
Company (defined below) to leave the Company or in any way modify their
relationship with the Company; (b) hire or cause others to hire any employees of
a Cowen Inc. Company; or (c) encourage or assist in the hiring process of any
Cowen Inc. Company employee or in the modification of any such employee's
relationship the Cowen Inc. Company, or cause others to participate, encourage
or assist in the hiring process of any employees of a Cowen Inc. Company.
(b) Non-Competition Obligation. In order to safeguard the Employer’s and the
Company’s Protectable Interests (as defined below), Grantee agrees that if he or
she has a Front Office position, during Grantee’s employment and Post-employment
Period after Grantee’s employment terminates, Grantee will not, without prior
written consent of the Company’s Head of Human Resources, directly or
indirectly, on behalf of a Competitor, engage in Competitive Activity (the
restriction under this Paragraph, the “Non-competition Obligation”). The length
of the post-employment Non-Competition Obligation will be equal to the length of
Grantee’s Notice Obligation as of the date of Grantee’s termination of
employment (the “Post-employment Period”). For example, if Grantee has a 3-month
Notice Obligation, the length of Grantee’s Post-employment Period is three (3)
months. The post-employment Non-competition Obligation does not apply if
Grantee’s employment is terminated by the Company without Cause. If Grantee
fully complies with Grantee’s Notice Obligations, the length of Grantee’s
Post-employment Period will be reduced by the number of days Grantee remains on
payroll during the Notice Period (for example, if Grantee’s Employer holds
Grantee to Grantee’s full Notice Period, Grantee will not have any further
Post-employment Period if Grantee fully complies with the Notice Obligations).
Grantee acknowledges that this Non-Competition Obligation is in addition to any
client non-solicitation obligation set forth in any offer letter, Terms and
Conditions of Employment, or deferred compensation award agreement, and that
such agreements are amended to add this Non-Competition Obligation; provided,
however, that if Grantee has agreed to a longer post-employment non-competition
period in an offer letter or Terms and Conditions of Employment, the longer
length of time governs. If the Grantee has an Employment Agreement in effect as
of the Grant Date, then that Employment Agreement governs.
(c) Non-Disclosure of Confidential or Proprietary Information. The Grantee shall
not at any time, whether during Grantee’s employment or following the
termination of Grantee’s employment, directly or indirectly, publish, disclose
or furnish to any entity, firm, corporation or person, except as otherwise
required by law or as required as part of Grantee’s position with the Company,
any Confidential or Proprietary Information with respect to any aspect of its
operations, business or clients. "Confidential or Proprietary Information" shall
mean any secret, confidential or proprietary information of a Cowen Inc. Company
that is not generally known to the public to which you gain access by reason of
7



--------------------------------------------------------------------------------



Exhibit 10.22
your employment and includes, but is not limited to, information relating to all
principals, officers, and employees, all present or potential clients and
investors; work product developed by and research conducted by a Cowen Inc.
Company; research reports, models, and notes; business and marketing plans;
sales, trading and financial data and strategies; legal and/or regulatory
matters; operational costs; pitch books and presentation materials; client and
investor lists; client contact and account information; pipelines; investor
information; budgets; engagement letters; all current and prospective client
confidential information; financial models; and internal procedures, manuals and
guidebooks. This Paragraph does not prohibit any disclosure: (i) made for the
purpose of reporting a suspected violation of law or claiming retaliation for
reporting a violation of law in confidence to (A) the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission, FINRA,
or any other federal, state or local government, agency or commission
(“Government Agency”), (B) your attorney, or (C) in a sealed court document;
(ii) made in cooperation with an investigation by a Government Agency; or (iii)
required pursuant to a subpoena or other legal process; provided, however, with
respect to a disclosure under (iii), other than to a Government Agency, that
Grantee agrees to give the Company prompt written notice of the disclosure so
that the Company may seek a protective order or waive Grantee’s compliance with
this paragraph. Upon termination of Grantee’s employment for any reason, or at
any other time requested by the Employer or the Company, Grantee agrees to
immediately return all Confidential or Proprietary Information in Grantee’s
possession, custody or control, and upon request of the Employer or the Company,
agrees to execute an affidavit confirming Grantee’s compliance with this
obligation.
(d) Non-Disparagement. The Grantee shall not at any time, whether during the
Grantee’s employment or following any termination thereof, and shall not cause
or induce others to, defame or disparage the Company or any Affiliate, or the
directors, officers or employees of the Company or any Affiliate. Grantee agrees
not to take any action which is intended, or would reasonably be expected, to
harm the reputation of a Cowen Inc. Company, or which would reasonably be
expected to lead to negative publicity to a Cowen Inc. Company.
(e) Company Property. All records, files, memoranda, reports, customer
information, client and investor lists, documents, Work Made for Hire (defined
below) and equipment relating to the business of the Company or any Affiliate
that the Grantee prepares or possesses, or with which the Grantee comes into
contact, in either case while the Grantee is an employee of the Company or any
Affiliate, shall remain the property of the Company or such Affiliate. The
Grantee agrees that upon the Grantee’s termination of employment for any reason,
the Grantee shall provide to the Company and any Affiliate, as applicable, all
documents, papers, files, and other material in the Grantee’s possession and
under the Grantee’s control that are connected with or derived from the
Grantee’s services to the Company or any Affiliate.
(f) Intellectual Property. Grantee agrees that the following, without
limitation, belongs to and shall be the sole intellectual property of the
Company: all inventions, improvements, products, designs, specifications,
original works of authorship, trademarks, service marks, trade dress,
discoveries, formulas, algorithms, processes, models, software or computer
programs (including any modifications), data processing systems, analyses, data,
techniques, trade secrets, know-how, ideas, creations, or work product
(regardless of whether it contains Confidential or Proprietary Information or
trade secrets), and any applications and registrations thereto, conceived,
developed, made or improved on by Grantee: (i) in the course of employment with
or work for a Cowen Inc. Company; or (ii) with the use of a Cowen Inc. Company’s
time, material or facilities in any way related to or pertaining to or connected
with the present or anticipated business, development, work or research of a
Cowen Inc. Company (“Work Made for Hire”). The Company shall exclusively own all
rights, title and interest in any Work Made for Hire, and
8



--------------------------------------------------------------------------------



Exhibit 10.22
shall be the author for all purposes under copyright law. Grantee hereby assigns
such Work Made for Hire to the Company and agrees, without further compensation
or consideration, to immediately take such actions to effect such assignment as
may be requested by the Cowen Inc. Company. If any intellectual property is not
deemed a Work Made for Hire, or if Grantee, by operation of law, is deemed to
obtain any rights to the Work Made for Hire, Grantee shall irrevocably assign to
the Company, without further compensation or consideration, your entire right,
title, and interest in and to the intellectual property. Grantee further agrees
not to impermissibly reproduce, copy, display, distribute, forward, plagiarize,
or use (whether in hardcopy or electronically, including via e-mail) any Third
Party Copyrighted Materials in violation of any license, subscription agreement,
or law. “Third Party Copyrighted Materials” are copyrighted works, other than
those of a Cowen Inc. Company including, but are not limited to, printed
articles from publications; electronic articles and reports in online
publications; database content; websites; streaming media; musical compositions,
mobile apps; online videos; movies; sound recordings, including in digital form
such as downloads and streams; images; presentations; training materials;
manuals; documentation; computer programs, software programs, and blogs.
(g) Compliance with Company Policies. The Grantee agrees to comply fully with
the applicable internal policies of the Company and the Employer including, but
not limited to, those contained in the Company’s and the Employer’s Employee
Handbook, Code of Business Conduct and Ethics, and compliance policies and
procedures. The Company’s right to modify these policies does not affect
Grantee’s duty to comply with these policies at all times.
(h) Cooperation. The Grantee agrees to cooperate fully with the Company and the
Employer at any time, whether during the Grantee’s employment or following any
termination thereof, taking into account the requirements of any subsequent
employment by the Grantee, on all matters relating to the Grantee’s employment,
which cooperation shall be provided without additional consideration or
compensation and shall include, without limitation, being available to serve as
a witness and be interviewed and making available any books, records, and other
documents within the Grantee’s control, provided, however, that the Grantee need
not take any action hereunder that would constitute a violation of law or
obligation to any third party (except to the extent such obligation arises due
to any action taken by the Grantee with the intention to circumvent the
operation of this Section or cause a waiver of attorney-client privilege).
Without limiting the generality of the foregoing, the Grantee shall cooperate
fully and truthfully in connection with any (1) past, present, or future suit,
action, claim, or other proceeding; (2) inquiry, proceeding, or investigation by
or before any governmental authority; (3) arbitration, mediation, or other
alternative dispute resolution process, in each case involving the Company, the
Employer, or any Affiliates; and (4) internal investigation. In connection with
the Grantee’s providing such cooperation, the Company or the Employer, as
applicable, shall reimburse the Grantee for reasonable, pre-approved expenses in
connection with such cooperation.
(i) Publicity Consent. In connection with Grantee’s employment, Grantee grants
the Cowen Inc. Companies the right to use his or her name, likeness, image,
portrait, voice, and appearance for business purposes including, but not limited
to, videos, audio recordings, photographs, publications, advertisements, news
releases, websites, and any promotional materials (the “Materials”). Grantee
acknowledges that he or she has no right, title, or interest in and to the
Materials, and voluntarily waives the right to inspect or approve the use of the
Materials. Grantee releases the Cowen Inc. Companies from all claims under
federal, state and local law arising out of the Cowen Inc. Companies’ use of the
Materials.
(j) Grantee Representations Supporting Restrictive Covenants. Grantee
acknowledges and recognizes the highly competitive nature of the Employer’s and
the Company’s business, that the
9



--------------------------------------------------------------------------------



Exhibit 10.22
Employer will invest time and resources into Grantee’s training and education in
furtherance of Grantee’s position, and that by virtue of Grantee’s position,
Grantee will have access to the Employer’s and the Company’s Confidential and
Proprietary Information and trade secrets (collectively, “Protectable
Interests”). Grantee understands that the restrictive covenants contained in
this Agreement may limit Grantee’s ability to earn a livelihood in a position
similar to or involving the same activities Grantee perform for the Employer,
but Grantee acknowledges that Grantee will receive compensation and other
benefits, including training and access to Confidential and Proprietary
Information, sufficient to justify these restrictions. Grantee further
acknowledges that given Grantee’s education, skills, and abilities, Grantee does
not believe that the restrictive covenants in this Agreement will prevent
Grantee from earning a livelihood. Grantee recognizes that the Company would not
award the RSUs and Deferred Cash pursuant to this Agreement if Grantee was not
willing to agree to the restrictive covenants contained in this Agreement.
Section 2.4 - Breach/Injunctive Relief.
In the event of a Breach, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, the Company and the Employer will
be entitled to specific performance of its rights under this Agreement. The
Grantee acknowledges that the Company shall suffer irreparable harm in the event
of a Breach or prospective Breach, and that monetary damages would not be
adequate relief. Accordingly, the Company shall be entitled to seek injunctive
relief in any federal or state court of competent jurisdiction located in New
York County, or in any state in which the Grantee resides. The Grantee further
agrees that the Company and the Employer shall be entitled to recover all costs
and expenses (including attorneys’ fees and expenses) incurred in connection
with the enforcement of the Company’s rights hereunder including, but not
limited to, with respect to a Breach.
Section 2.5 - Offset.
In the event that the Grantee voluntarily terminates employment or if the
Grantee’s employment is terminated, for any reason or no reason, the Company may
offset, to the fullest extent permitted by law, any amounts of money or other
property due to the Company from the Grantee, or advanced or loaned to the
Grantee by the Company, from any money or property owed to the Grantee or the
Grantee’s estate by the Company as a result of such termination of employment,
except to the extent such withholding or offset is not permitted under Section
409A of the Code (“Section 409A”), without the imposition of additional taxes or
penalties on the Grantee.
Section 2.6 - Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York other than its laws regarding conflicts of law (to the
extent that the application of the laws of another jurisdiction would be
required thereby). Grantee consents that any arbitration with respect to this
Agreement or Grantee’s employment will be brought in the New York County. To the
extent that Grantee or the Company is permitted to commence a court action,
Grantee consents to venue and personal jurisdiction in the state and federal
courts in New York County, and Grantee waives any right to a jury trial in any
such action.
Section 2.7 - Interpretation of Agreement.
Subject to the Plan, the Company shall have final authority to interpret and
construe this Agreement and to make any and all determinations under them, and
its decision shall be binding and
10



--------------------------------------------------------------------------------



Exhibit 10.22
conclusive upon the Grantee and the Grantee’s legal representative in respect of
any questions arising under this Agreement.
Section 2.8 - Notices.
Any notice, other than notice by the Company relating to the Tax Withholding
Amount and a resignation notice by Grantee, to be given under the terms of this
Agreement shall be in writing and addressed to the Company at 599 Lexington
Avenue, New York, New York 10022, Attention: General Counsel, and to the Grantee
at the Grantee’s last known home address provided by Grantee to the Company as
of the date of notice or at such other address as either party may hereafter
designate in writing to the other by like notice. Notice by the Company relating
to the Tax Withholding Amount may be sent to the Grantee via e-mail.
Section 2.9 - Effect of Agreement/Acknowledgment/Brokerage Account Requirement
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. This
Agreement shall only become effective and binding on the Company in the event
that Grantee shall within thirty (30) days after the Grant Date: (i) return this
signed Agreement to the Company’s Human Resources Department; and (ii) open and
activate a brokerage account with the Company’s stock plan administrator.
Section 2.10 - Complete Agreement/Severability.
This Agreement may not be amended or modified in any manner (including by
waiver) except by an instrument in writing signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement
or of any subsequent breach of such party of a provision of this Agreement. Any
provision of this Agreement held legally invalid or unenforceable shall not
affect the enforceability of the remaining provisions. If any court or
arbitrator determines that the Notice Period or restrictive covenants, or any
part thereof, are invalid or unenforceable, it is the intention of the parties
that these Sections shall not be terminated but shall be deemed to be amended to
the extent required to make them valid and enforceable.
Section 2.11 - No Right to Continued Employment.
Nothing in this Agreement shall be deemed to confer on the Grantee any right to
continued employment with the Company, Employer or any Affiliate.
Section 2.12 - Section 409A.
The intent of the parties is that payments under this Agreement comply with
Section 409A
of the Code, to the extent subject thereto, and accordingly, to the maximum
extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, the Grantee shall not
be considered to have terminated employment with the Company for purposes of any
payments under this Agreement which are subject to Section 409A of the Code
until the Grantee has incurred a “separation from service” from the Company
within the meaning of Section 409A of the Code. Each amount to be paid under
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable pursuant to this Agreement or any other
arrangement between the Grantee and the
11



--------------------------------------------------------------------------------



Exhibit 10.22
Company during the six (6) month period immediately following the Grantee’s
separation from service shall instead be paid on the first business day after
the date that is six (6) months following the Grantee’s separation from service
(or, if earlier, the Grantee’s date of death). The Company makes no
representation
that any or all of the payments described in this Agreement will be exempt from
or comply with Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to any such payment. In the event that
any provision of this Agreement would cause this Agreement fail to comply with
Section 409A, to the extent subject thereto, such provision may be deemed null
and void, and the Company and the Grantee agree to amend or restructure this
Agreement to the extent necessary and appropriate to avoid adverse tax
consequences under Section 409A.

Section 2.13 - Entire Agreement.
Except as otherwise specified herein, this Agreement constitutes the entire
agreement of the parties with respect to the Awards and supersedes in its
entirety all prior undertakings, agreements, correspondence, and term sheets of
or between the Company and the Grantee with respect to the Awards.
Section 2.14 - Arbitration.
(a) Any and all disputes with the Company, the Employer, or any Affiliate
arising out of or relating to this Agreement or to the Grantee’s employment will
be submitted to and resolved exclusively by the Financial Industry Regulatory
Association (“FINRA”) in accordance with its rules, unless Grantee is not
registered or is not subject to FINRA’s jurisdiction, then by the American
Arbitration Association (“AAA”) pursuant to the AAA’s Employment Arbitration
Rules and Mediation Procedures. In the event of arbitration before the AAA, the
arbitrator’s fees and the administrative costs associated with holding the
arbitration hearing (e.g., set-up and calendaring, room costs, etc.) will be
paid by the Company; however, Grantee will be responsible for paying Grantee’s
attorney’s fees, witness fees, and all other personal legal expenses related to
Grantee’s legal representation. In agreeing to arbitrate Grantee’s claims,
Grantee recognizes that Grantee is waiving Grantee’s right to a trial in court
and by a jury. The arbitration award shall be binding upon Grantee, the Company,
the Employer, and any Affiliate and judgment upon the award may be entered in a
court of competent jurisdiction. This arbitration provision applies to, but is
not limited to, statutory discrimination, harassment, and retaliation claims
under federal, state and local law.
(b) Grantee agrees to waive any right to bring, participate in, or recover any
relief from a class, collective or other representative action against the
Company or its Affiliates to the maximum extent permitted by law. If Grantee is
included in a class, collective or other representative action, Grantee will
take all steps necessary to opt-out of the action or refrain from opting-in. A
court must decide any issue concerning the validity of this waiver, and an
arbitrator does not have the authority to consider it or to allow Grantee to
serve as a representative of others in arbitration pursuant to this Section. If
for any reason a court finds this waiver unenforceable, the class, collective or
representative claim may only be heard in court and not arbitrated, and to the
fullest extent permitted by law, Grantee waives the right to a jury for any such
claims. Grantee retains the right to challenge the validity of this waiver.
(c) This arbitration provision does not apply to: (i) a claim for injunctive
relief permitted under this Agreement, any Employment Agreement, offer letter,
Terms and Conditions of Employment, or deferred compensation award agreement,
for which jurisdiction shall be reserved in the federal and/or state courts in
New York County, with the parties consenting to personal jurisdiction; (ii) any
claim arising under Sarbanes-Oxley; and (iii) claims prohibited by law from
being arbitrated.
12



--------------------------------------------------------------------------------



Exhibit 10.22
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer, and the Grantee has hereunto set the
Grantee’s hand on the date indicated below.


COWEN INC.


Signed:         
        [insert name]    Date
13

